EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brenden Gingrinch on 28 January 2022.

The application has been amended as follows: 

74. (Amended)   A pharmaceutical composition comprising a modified oligonucleotide of any of claims 69-71, or an oligomeric compound of claim 72

77. (Canceled)

78. (Amended)    A method comprising administering to a subject a modified oligonucleotide of any of claims 69-71, or an oligomeric compound of claim 72

79. (Amended) A method of treating a disease associated with EZH2 comprising administering to a subject having a disease associated with EZH2 a therapeutically effective amount of a modified oligonucleotide of any of claims 69-71, or an oligomeric compound of claim 72

82. (Amended) The method of the administering 

83. (Amended) A method of reducing expression of EZH2 in a cell comprising contacting the cell with a modified oligonucleotide of any of claims 69-71, or an oligomeric compound of claim 72

85. (Amended) The method of claim 79, wherein the subject is human.  

86. (Amended) The method of claim 83

87. (New) A method comprising administering to a subject a population of modified oligonucleotides or a population of oligomeric compounds of claim 73.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The claims require a modified oligonucleotide sequence wherein the nucleotide sequence is SEQ ID NO: 252 (cgcttataagtgttgg).  The prior art does not teach a modified oligonucleotide sequence that is SEQ ID NO: 252 (cgcttataagtgttgg).
	
The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed (See MPEP § 1302.14).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635